CORPORATE MANAGEMENT SERVICES AGREEMENT THIS AGREEMENT made effective as of the first day of August, 2008. BETWEEN: Ibex Resources Corp., a Nevada Corporation, having offices at 1015 - 4th Street, S. W., suite 530, Calgary, Alberta (hereafter "Ibex") AND; Harry Bygdnes, an individual having a residence at 30 Discovery Ridge Close, S.W., suite 317, Calgary, Alberta (hereafter "Bygdnes") RECIETALS: WHEREAS, Ibex is engaged in the field of mineral exploration, and the conduct of such other activities as may be incidental or related thereto; and WHEREAS, Ibex has and will have the need for accounting, administrative, financial, technical, consulting and similar services from time to time, but has determined that it is not cost effective to maintain all the infrastructure associated therewith; and WHEREAS, in the event that Ibex issues to the public shares of its capital stock pursuant to a registration statement under the Securities Act of 1933, as amended, Ibex desires to continue to obtain the foregoing services from Bygdnes; and WHEREAS, by this Agreement, Ibex and Bygdnes desire to confirm their agreement with respect to services to be provided to Ibex commencing on July 1, 2008 (the "Effective Date"), and to set forth the basis for Bygdnes's providing further services of the type referred to herein; and WHEREAS, Bygdnes is able and willing to provide the foregoing services to Ibex, and Ibex desires to engage Bygdnes as an independent contractor to provide the same in accordance with the terms set forth herein: NOW, THEREFORE, in consideration of the foregoing and the mutual agreements, provisions and covenants contained herein, and for other good and valuable consideration, the receipt and legal sufficiency whereof are hereby acknowledged, the parties hereto further agree as follows: ARTICLE I SECTION
